   Case 2:19-cv-11149-LMA-DMD Document 148 Filed 08/24/20 Page 1 of 4



                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

REC Marine Logistics, LLC,         )         CIVIL ACTION
Plaintiff                          )
                                   )          NO.2:19-cv-11149-LMA-DMD
versus                             )
                                   )
DeQuincy R. Richard                )         JUDGE Africk
Defendant                          )         MAGISTRATE (3)
___________________________________)

 REC’S MEMORANDUM IN OPPOSISTION TO RICHARD’S MOTION IN LIMINE

     Now   comes   REC,   et.   al,   and   file   their   Memorandum   in

Opposition, to Richard’s Motion in limine, seeking to block or

limit the medical expert testimony of Dr. Brett Casey.

     Richard initiated a lawsuit and claim against REC, et. al

ultimately alleging that as a result of a fall down steps on the

M/V Dustin Danos, that he had sustained permanent injury to his

shoulder, that has now been grossly expanded by plaintiff to

include claims for multiple pre-existing and congenital injuries

to his lumbar spine; congenital and developmental problems with

his thoracic spine; and pre-existing, congenital cervical spine

and rib defects.

     Although Richard seeks to imply that REC, et. al. violated

the rules, or refused to list Dr. Casey as a medical expert--

that is far from the truth.      Dr. Casey did not enter the picture

in this case until after the initial round of witness filings,

and the initial cancellation by the Court of the first scheduled

pre-trial order and pre-trial conference.          Moreover, Richard was
     Case 2:19-cv-11149-LMA-DMD Document 148 Filed 08/24/20 Page 2 of 4



not seen by Dr. Casey except after specific arrangements made

through his Counsel, over the explicit details of his visit.

Moreover, Dr. Casey’s written report of 12 th March 2020, was

promptly transmitted to Richard’s attorneys.

        Dr. Brett Casey performed a thorough medical examination on

Richard     on      12th    March   2020,      and    requested   additional      access,

testing,      and      exams,    but    Covid-19       severely   limited    his    added

examinations.           Richard’s own panel of multiple doctors have had

no limitations on seeing or examining Richard for almost two

years, and Richard’s attorneys have sent a continuous stream of

medical (many wholly unrelated to this incident) reports.

        Richard’s current in limine motion is simply an effort by

his counsel to see how far the medical and the Court, can be

pushed,     seeking         to   prevent    REC,      et.   al.   from   obtaining      any

legitimate, honest, medical information in response to Richard’s

tide of errant medical assertions, that have nothing whatever to

do   with     any      legitimate      claim    for    accident    or    injury    in   the

instant case.              All of Richard’s claims for injury are actually

covering pre-existing or congenital medical problems that pre-

dated Richard’s brief employment with REC, which employment was

apparently sought by Richard in an effort to find a place to

have an “accident,” which he could then allege was the sole

cause    of      his    avalanche      of   long      term,   pre-existing,       medical

issues.
      Case 2:19-cv-11149-LMA-DMD Document 148 Filed 08/24/20 Page 3 of 4



       Neurology and orthopaedics reside on opposite sides of the

same coin of human physiology, and employ the same recordation

of history, tools, and technics to examine physical wellbeing,

or illness.         Dr. Casey is well aware of the parameters which

apply to his medical training, and neither he nor counsel, would

seek    to   push   him   beyond   his      medical         expertise       and   training.

However,     his    own   physical       examination          of    Richard,       and   his

enquiry into Richard’s medical history, are not limited by his

particular medical expertise.

       Counsel for REC, et.al. has no intention of trying to use

Dr. Casey for matters outside his orthopeadic expertise, ie. for

neurological        questions;     and      so     if       the     coming        settlement

conference in early September does not resolve this case, REC,

et.    al.   will   refer   Richard       for    an     IME,       to   a   neurological-

psychologist.

       Richard’s current in limine effort is inappropriate in this

matter as it is currently postured, and Richard’s current motion

should be dismissed as premature.



                                         Respectfully Submitted,

                                         //Fred E. Salley

                                         BY:________________________________
                                         FRED E. SALLEY, T.A. (11665)
                                         SALLEY & ASSOCIATES
                                         P.O. Box 3549
                                         77378 Hwy 1081 Cretien Annex
   Case 2:19-cv-11149-LMA-DMD Document 148 Filed 08/24/20 Page 4 of 4



                                 Covington, Louisiana 70434
                                 Telephone: (985) 867-8830
                                 Facsimile (985) 867-3368
                                 Counsel for Plaintiff, REC
                                 Marine Logistics, LLC, et. al.




                   CERTIFICATE OF SERVICE

     I hereby certify that a copy of the above and foregoing has
been served on all counsel of record by e-filing, facsimile,
receipt requested, or by depositing same in the United States
Postal Service, properly addressed and postage prepaid this 24 th
Day of August 2020
                              s/ Fred E. Salley
                              _____________________________
                              FRED E. SALLEY, T.A. (11665)
